DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/22/2020, 12/15/2020 and 07/16/2021 (2) were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Hwang (KR 101174739 B1).
Hwang discloses;
Regarding claim 1:

Regarding claim 4:
the patch antenna pattern (220) is disposed such that the first (along 2a) and second (along 2a) sides overlap the plurality of feed patterns (30 and 40) in the vertical direction (See Fig. 11).
Regarding claim 5:
a length of the third side (opposite the side along 1a) in the patch antenna pattern (220) is different from a length of each of the first (along 1a) and second (along 2a) sides in the patch antenna pattern (220; See Fig. 11).
Regarding claim 6:
the upper surface of the patch antenna pattern (220) comprises an octagonal shape (See Fig. 11), and the length of the third side (opposite the side along 1a) is shorter than the length of each of the first (along 1a) and second (along 2a) sides.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 101174739 B1) in view of Lee et al. (US 20120319904).
Regarding claims 2 and 15:
Hwang is silent on that the at least a portion of each of the plurality of feed patterns is coiled.
Lee et al. disclose (in Fig. 3) that at least a portion of each of the plurality of feed patterns (between point 103 and 14) is coiled.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the plurality of feed patterns as coiled in shape as taught by Lee et al. into the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 101174739 B1) in view of Ro et al. (US 20050054317).
Regarding claim 7:
Hwang is silent on that the patch antenna pattern is disposed such that the first and second sides are oblique to each side of the upper surface of the dielectric layer.
Ro et al. disclose (in Figs. 2, 3, 4A, 4B and 4C) the patch antenna pattern (130) is disposed such that the first (along 131) and second (along 132) sides are oblique to each side of the upper surface of the dielectric layer (120).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement taught by Ro et al. into the device of Hwang for the benefit of obtaining desired gain and the size of the microstrip patch antenna becomes increased (Para. 0007, Lines 7-8).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 101174739 B1) in view of Foo (US 20090322642).
Regarding claim 8:
Hwang discloses the plurality of feed patterns (30 and 40) are respectively disposed to be biased toward the first side (along 1a) and the second side (along 2a) from the center of the polygonal shape of the patch antenna pattern (220), and respectively disposed to be spaced apart from the patch antenna pattern (220).
Hwang is silent on that a plurality of extended patch antenna patterns respectively disposed to be spaced apart from the plurality of feed patterns, 
Foo discloses (in Figs. 1A and 1B) a plurality of extended patch antenna patterns (141-144 and 151 and 154) respectively disposed to be spaced apart from the plurality of feed patterns (coupled with the antenna patch, 130).

Regarding claim 10:
Hwang is silent on that each of the plurality of extended patch antenna patterns comprises: a second extended patch antenna pattern; and a first extended patch antenna pattern disposed to be spaced apart from the second extended patch antenna pattern and disposed between the second extended patch antenna pattern and the patch antenna pattern.
Foo discloses each of the plurality of extended patch antenna patterns (141-144 and 151 and 154) comprises: a second extended patch antenna pattern (151 and 154); and a first extended patch antenna pattern (141-144) disposed to be spaced apart from the second extended patch antenna pattern (151 and 154) and disposed between the second extended patch antenna pattern (151 and 154) and the patch antenna pattern (130).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the plurality of extended patch antenna patterns spaced apart from the feed pattern as taught by Foo into the antenna device of Hwang for the benefit of achieving improved antenna element architecture which allows optimization of antenna array requirements, such as HPBW, antenna gain, side lobe suppression, FIB ratio, etc., without introducing undesirable tradeoffs, while taking into account cost and complexity of such antenna structure (Para. 0007, Lines 1-6; Para. 0032, Lines 10-12). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 101174739 B1) in view of Foo (US 20090322642) as applied to claims 1 and 8 and further in view of Ro et al. (US 20050054317).
Regarding claim 9:

Ro et al. disclose (in Figs. 2, 3, 4A, 4B and 4C) the plurality of feed vias (131 and 132) are arranged to overlap at least one of the plurality of extended patch antenna patterns (150 and 180) and the patch antenna pattern (130) in a vertical direction (See Fig. 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement taught by Ro et al. into the device of Hwang for the benefit of obtaining desired gain and the size of the microstrip patch antenna becomes increased (Para. 0007, Lines 7-8).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 101174739 B1) in view of Woo (US 20190098750).
Regarding claim 11:
Hwang is silent on that a plurality of first dummy patterns respectively comprising a polygonal shape and arranged three-dimensionally between the plurality of feed patterns on a level between the patch antenna pattern and the plurality of feed patterns.
Woo discloses a plurality of first dummy patterns (231) respectively comprising a polygonal shape (See Figs.) and arranged three-dimensionally between the plurality of feed patterns (215) on a level between the patch antenna pattern (230) and the plurality of feed patterns (215).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the dummy patterns, the feed patterns and the patch antenna as taught by Woo into the device of Hwang for the benefit of achieving adjustable inductance and capacitance necessary to block the propagation of a desired frequency (Para. 0177, Lines 7-9) for achieving isolation (Para. 0210, Lines 1-8).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 101174739 B1) in view of Woo (US 20190098750).
Regarding claim 12:

Hwang is silent on that a plurality of first dummy patterns respectively comprising a polygonal shape and arranged three-dimensionally between the plurality of feed patterns on a level between the patch antenna pattern and the plurality of feed patterns.
Woo discloses (in Figs. 2, 3A, 3B, 5B, 6, 7) a plurality of first dummy patterns (231) respectively comprising a polygonal shape (See Figs.) and arranged three-dimensionally between the plurality of feed patterns (215) on a level between the patch antenna pattern (220) and the plurality of feed patterns (215).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the dummy patterns, the feed patterns and the patch antenna as taught by Woo into the device of Hwang for the benefit of achieving adjustable inductance and capacitance necessary to block the propagation of a desired frequency (Para. 0177, Lines 7-9) for achieving isolation (Para. 0210, Lines 1-8).
Regarding claim 13:
Hwang is silent on that a plurality of second dummy patterns respectively comprising a polygonal shape and arranged three-dimensionally to surround a space in which the plurality of first dummy patterns are arranged, wherein a space between the plurality of feed patterns on a level between the patch antenna pattern and the plurality of feed patterns is surrounded by the plurality of first dummy patterns and the plurality of second dummy patterns.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the dummy patterns, the feed patterns and the patch antenna as taught by Woo into the device of Hwang for the benefit of achieving adjustable inductance and capacitance necessary to block the propagation of a desired frequency (Para. 0177, Lines 7-9) for achieving isolation (Para. 0210, Lines 1-8).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 101174739 B1) in view of Woo (US 20190098750), as applied to claim 12 and further in view of Murdock et al. (US 20120299797).
Regarding claim 14:
Hwang as modified is silent on that a side of each of the plurality of first dummy patterns is oblique to a side of each of the plurality of second dummy patterns.
Murdock et al. disclose a side of each of the plurality of first dummy patterns (310) is oblique to a side of each of the plurality of second dummy patterns (306; See Figs. 10 and 11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement of the first and second dummy patterns as taught by Murdock et al. into the modified device of Hwang for the benefit of inhibiting surface waves and generally prevent the parasitic currents that cause the wave pattern distortion (Para. 0002, Lines 7-10).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 101174739 B1) in view of Jang et al. (US 20180123222) and Lee et al. (US 20120319904).
Regarding claim 16:

Hwang is silent on that a plurality of extended patch antenna patterns respectively disposed to be spaced apart from the plurality of feed patterns, respectively disposed to be biased toward the first side and the second side from the center of the polygonal shape of the patch antenna pattern, and respectively disposed to be spaced apart from the patch antenna pattern, wherein at least a portion of the plurality of feed patterns is disposed to overlap a corresponding extended patch antenna pattern, among the plurality of extended patch antenna patterns, in a vertical direction, and is coiled.
Jang et al. disclose (in Fig. 6) a plurality of extended patch antenna patterns (190) respectively disposed to be spaced apart from the plurality of feed patterns (131), respectively disposed to be biased toward the first side and the second side from the center of the polygonal shape of the patch antenna pattern (180), and respectively disposed to be spaced apart from the patch antenna pattern (180), wherein at least a portion of the plurality of feed patterns (131) is disposed to overlap a corresponding extended patch antenna pattern (190), among the plurality of extended patch antenna patterns (190), in a vertical direction (See Fig.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the extended patch patterns with the feed patterns and patch pattern as taught by Jang et al. into the device of Hwang for the benefit of improving the efficiency of the antenna device (Para. 0074, Lines 1-7).
Hwang as modified is silent on that the plurality of feed patterns is coiled.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the plurality of feed patterns as coiled in shape as taught by Lee et al. into the antenna design of Hwang for the benefit of achieving isolation that this approach can be applied to small-sized mobile terminals (Para. 0012, Lines 10-11).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 101174739 B1) in view of Jang et al. (US 20180123222) and Lee et al. (US 20120319904) as applied to claim 16 and further in view of Foo (US 20090322642).
Regarding claim 17:
Hwang as modified is silent on that each of the plurality of extended patch antenna patterns comprises: a second extended patch antenna pattern; and a first extended patch antenna pattern disposed to be spaced apart from the second extended patch antenna pattern and disposed between the second extended patch antenna pattern and the patch antenna pattern, wherein a width of the second extended patch antenna pattern is different from a width of the first extended patch antenna pattern.
Foo discloses (in Figs. 1A and 1B) each of the plurality of extended patch antenna patterns (141-144 and 151 and 154) comprises: a second extended patch antenna pattern (151-154); and a first extended patch antenna pattern (141-144) disposed to be spaced apart from the second extended patch antenna pattern (151-154) and disposed between the second extended patch antenna pattern (151-154) and the patch antenna pattern (130), wherein a width of the second extended patch antenna pattern (151-154) is different from a width of the first extended patch antenna pattern (141-144).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the plurality of extended patch antenna patterns spaced apart from the feed pattern as taught by Foo into the modified antenna device of Hwang for the benefit of achieving improved antenna element architecture which allows optimization of antenna array requirements, such as HPBW, antenna gain, side lobe suppression, FIB ratio, etc., without introducing undesirable tradeoffs, while 
Regarding claim 18:
Hwang disclose the upper surface of the patch antenna pattern comprises an octagonal shape (See Fig. 11).
Hwang is silent on that each of the plurality of extended patch antenna patterns comprises: a second extended patch antenna pattern; and a first extended patch antenna pattern disposed to be spaced apart from the second extended patch antenna pattern and disposed between the second extended patch antenna pattern and the patch antenna pattern, wherein the number of the first extended patch antenna pattern is less than 8, and wherein the number of the second extended patch antenna pattern is less than 8.
Hwang as modified is silent on that each of the plurality of extended patch antenna patterns comprises: a second extended patch antenna pattern; and a first extended patch antenna pattern disposed to be spaced apart from the second extended patch antenna pattern and disposed between the second extended patch antenna pattern and the patch antenna pattern, wherein the number of the first extended patch antenna pattern is less than 8, and wherein the number of the second extended patch antenna pattern is less than 8.
Foo discloses that each of the plurality of extended patch antenna patterns (141-144 and 151-154) comprises: a second extended patch antenna pattern (151-154); and a first extended patch antenna pattern (141-144) disposed to be spaced apart from the second extended patch antenna pattern (151-154) and disposed between the second extended patch antenna pattern (151-154) and the patch antenna pattern (130), wherein the number of the first extended patch antenna pattern (141-144) is less than 8, and wherein the number of the second extended patch antenna pattern (151-154) is less than 8 (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the plurality of extended patch antenna patterns spaced apart from the feed pattern as taught by Foo into the modified antenna device of Hwang for the benefit of achieving improved antenna element architecture which allows optimization of antenna array requirements, such as HPBW, 
Regarding claim 19:
Hwang as modified is silent on that an upper surface of each of the first and second extended patch antenna patterns comprises a rectangular shape.
Foo discloses an upper surface of each of the first (141-144) and second (151-154) extended patch antenna patterns comprises a rectangular shape (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the plurality of extended patch antenna patterns spaced apart from the feed pattern as taught by Foo into the modified antenna device of Hwang for the benefit of achieving improved antenna element architecture which allows optimization of antenna array requirements, such as HPBW, antenna gain, side lobe suppression, FIB ratio, etc., without introducing undesirable tradeoffs, while taking into account cost and complexity of such antenna structure (Para. 0007, Lines 1-6; Para. 0032, Lines 10-12).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 101174739 B1) in view of Jang et al. (US 20180123222), Lee et al. (US 20120319904) and Foo (US 20090322642), as applied to claims 16, 18 and 19 above and further in view of Ro et al. (US 20050054317).
Regarding claim 20:
Hwang as modified is silent on that sides of the rectangular shape of each of the first and second extended patch antenna patterns are oblique to each side of the upper surface of the dielectric layer.
Ro et al. disclose (in Figs. 2, 3, 4A, 4B and 4C) sides of the rectangular shape of each of the first (180) and second (150) extended patch antenna patterns are oblique to each side of the upper surface of the dielectric layer (120/190).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement taught by Ro et al. into the modified device of Hwang for the 
Regarding claim 21:
Hwang as modified is silent on that the upper surface of the patch antenna pattern comprises a rectangular shape, and the first and second sides of the patch antenna pattern are oblique to each side of the upper surface of the dielectric layer.
Ro et al. disclose (in Figs. 2, 3, 4A, 4B and 4C) the upper surface of the patch antenna pattern (130) comprises a rectangular shape (See Figs.), and the first (along 131) and second (along 132) sides of the patch antenna pattern (130) are oblique to each side of the upper surface of the dielectric layer (120).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement taught by Ro et al. into the device of Hwang for the benefit of obtaining desired gain and the size of the microstrip patch antenna becomes increased (Para. 0007, Lines 7-8).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845          

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845